   Case: 1:20-cv-00986-MRB Doc #: 33-1 Filed: 05/10/21 Page: 1 of 4 PAGEID #: 373




                                 UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF OHIO

 Spectrum Laboratories, LLC,                        )
                                                    )
                    Plaintiff,                      )   Case No. 1:20-cv-00986
                                                    )
              v.                                    )   Judge Michael R. Barrett
                                                    )
 513 Ventures, LLC,                                 )
                                                    )
                    Defendant.                      )

                      April 29, 2021 Declaration of Christopher A. Swain, II

          I, Christopher A. Swain, II, declare as follows:

          1.       I have personal knowledge of the facts stated herein and, if called as a witness,

could and would competently testify to them.

          2.       I currently work for Spectrum Laboratories, LLC as Digital Technology

Manager.

          3.       Years before I worked for Spectrum, I founded 513 Ventures, LLC (“513”) with

Robert Grimm around 2005.

          4.       I was a 50/50 owner of 513 with Mr. Grimm (and then with his company) until

I resigned from 513 around 2014.

          5.       While I owned and worked for 513, it was a product reseller. This means that

513 would act as a distributor or middleman to purchase products from third-parties and

then resell those products for a profit. 513 resold products online. My understanding is that

513 has maintained that same business model as a reseller since I left the company and still

does today.




{9565364: }
  Case: 1:20-cv-00986-MRB Doc #: 33-1 Filed: 05/10/21 Page: 2 of 4 PAGEID #: 374




         6.    At 513, I was involved with the 513 business, its operations, and its websites

(including search engine optimization (SEO) work on the websites), and therefore I am

familiar with those activities by 513 during my tenure at 513.

         7.    When I started 513 in 2005, it first operated at least two websites that sold

synthetic urine and other products that did not contain Spectrum’s QUICK FIX trademark

in the domain name: DetoxForLess.com and Pass—Drug—Test.com. 513 sold Spectrum’s

QUICK FIX product on both websites and still sells it on DetoxForLess.com today.

         8.    Around 2006, 513 began using the QuickFixUrine.com domain name and

setup an online store at that domain name to exclusively sell Spectrum QUICK FIX.

         9.    Through the online store at QuickFixUrine.com, 513 resold only Spectrum’s

QUICK FIX synthetic urine products. 513 did not notify Spectrum or seek permission from

Spectrum prior to using that domain name or before setting up the online store at that

domain name.

         10.   Spectrum’s QUICK FIX has been the most popular product synthetic urine

product since at least 2000, and the QUICK FIX trademark has been the most well known

and trusted brand name in that particular market. So there was a benefit for 513 to sell the

QUICK FIX product and to use the popular QUICK FIX trademark in the domain name for

an online store to attract customers looking for QUICK FIX.

         11.   About one year after the QuickFixUrine.com website went live, around 2007,

a Spectrum employee named Matt Berlage contacted me about the website. He demanded

that 513 stop using the domain name because it contained Spectrum’s QUICK FIX

trademark.


{9565364: }                                   2
  Case: 1:20-cv-00986-MRB Doc #: 33-1 Filed: 05/10/21 Page: 3 of 4 PAGEID #: 375




         12.   Later, likely still in 2007, I spoke with Spectrum’s President Matt Stephens

about the issue raised by Mr. Berlage. Mr. Stephens said that 513 could continue to use the

QuickFixUrine.com domain name, but must “play by Spectrum’s rules” and cannot sell

non-Spectrum synthetic urine or any other third-party products on the website. Mr.

Stephens and I agreed that Spectrum could revoke or terminate its permission allowing 513

to use the QUICK FIX domain name or QUICK FIX trademark at any time for any reason,

and especially if 513 did not comply with Spectrum’s demands, rules, or requirements

regarding use of the QUICK FIX mark in a domain name or elsewhere. Because the QUICK

FIX trademark is owned by Spectrum and would remain Spectrum’s exclusive property, I

understood that Spectrum would own any rights to domain names with the QUICK FIX

mark and would be able to take them back at any time if it chose.

         13.   513 agreed to this arrangement because it had no right to use the QUICK FIX

mark without Spectrum’s permission, and there was significant financial upside for 513 to

use the QUICK FIX trademark in the domain name of a website because it would attract

customers looking for QUICK FIX and allow 513 to sell more QUICK FIX, even if it was only

for an indefinite period of time due to its revocable nature. To the extent 513 invested

resources in the QuickFixUrine.com domain name or in the website at that domain name,

is was worthwhile to make those investments because there was sufficient financial upside

of making those investments, despite the known risk that Spectrum could take back the

domain name at any time.

         14.   I am not aware of any written license agreement between Spectrum and 513

subsequent to the oral agreement that 513 and Spectrum made through Mr. Stephens and


{9565364: }                                  3
Case: 1:20-cv-00986-MRB Doc #: 33-1 Filed: 05/10/21 Page: 4 of 4 PAGEID #: 376
